   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF THE U.S. VIRGIN ISLANDS
                                    ST. CROIX DIVISION

 Ira Hobson,                                            Case No. 1:21-cv-00182-WAL-GWC

            Plaintiff                                   Jury Trial Demanded

       v.

 Glencore Ltd. and Cosmogony II, Inc.,

            Defendants


               PLAINTIFF’S MOTION TO REMAND THIS ACTION TO THE
            SUPERIOR COURT OF THE VIRGIN ISLANDS ON THE BASIS THAT
               COSMOGONY II, INC. WAS NOT FRAUDULENTLY JOINED

            This action should be remanded to the Superior Court of the Virgin Islands. Glencore cannot

satisfy its heavy burden of proving that Plaintiff fraudulently joined Cosmogony II, Inc.

(“Cosmogony”) as the successor to General Engineering Corporation (“GEC”).

            Plaintiff named GEC as a defendant in the original complaint. Cosmogony was joined by way

of amended complaint as GEC’s successor as it is capable of being sued under U.S. Virgin Islands

law.

            In its Notice of Removal, Glencore argued that Plaintiff has no real intention to pursue his

case against GEC (and Cosmogony as its successor). Its theory? That Attorney Tom Alkon did not

join GEC in good faith in different cases, and that counsel herein “presumably studied” Attorney

Alkon’s purported bad faith. This theory is thin on facts; long on speculation.

   1. Background

            Plaintiff filed this action on February 9, 2021 in the Superior Court of the Virgin Islands. On

April 7, 2021, Glencore removed the action. In the original Notice of Removal, Glencore alleged,

among other things, that defendant GEC and GEC LLC were fraudulently joined in two respects.




                                                 Page 1 of 10
    Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 2 of 10




One, GEC doesn’t have standing to be sued. Two, Plaintiff has no real intention of prosecuting his

claims against GEC or GEC LLC. See Doc. 1 at ¶¶ 13, 16–23.

       Regarding the second basis, Glencore claimed that counsel to Plaintiff previously filed twenty-

two suits against GEC in the Superior Court in 2011; never served any discovery on GEC; and then

dismissed GEC without explanation. Glencore argued that this prior history evidenced that Plaintiff

herein only added GEC and GEC LLC to defeat diversity. Id. at ¶¶ 17–22.

       In April of 2021, counsel to Plaintiff sent correspondence to counsel for Glencore asking it

to amend the Notice of Removal. Counsel noted that the allegations regarding undersigned counsel’s

involvement in the twenty-two actions constituted a Rule 11 violation. Glencore well knew that

Attorney Tom Alkon was the sole counsel to those plaintiffs until 2019. Plaintiff’s counsel were not

involved in the decision to name GEC in 2011; to dismiss GEC in 2015; or to not seek discovery from

GEC at any point during the pendency of the claims. See Exhibit A, Declaration of Warren T. Burns.

       On April 23, 2021, Glencore agreed to amend its Notice of Removal. Id. at ¶ 7.

       On April 28, 2021, Plaintiff amended his complaint as a matter of right. Among other things,

the First Amended Complaint drops GEC as a defendant, and it adds Cosmogony II, Inc. as a

defendant as GEC’s successor. Doc. 6, at ¶ 3.

       On May 11, 2021, Glencore filed its First Amended Notice of Removal (“Amended Notice”).

See Doc. 9.1 Therein, Glencore alleges, among other things, that GEC and GEC LLC were fraudulently

joined because counsel herein “presumably studied the procedural and strategic history” of the twenty-

two actions and the decisions of Attorney Alkon. Id. at ¶ 25.

    2. Legal Standards

       “If at any time before final judgment it appears that the district court lacks subject matter


1
 Glencore initially filed its First Amended Notice of Removal on May 3, 2021, see Doc. 8, but the
Clerk corrected the docket entry and re-docketed it on May 11, 2021.


                                            Page 2 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 3 of 10




jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c).

        “The removal statutes ‘are to be strictly construed against removal and all doubts should be

resolved in favor of remand.’ Because a party who urges jurisdiction on a federal court bears the

burden of proving that jurisdiction exists, a removing party who charges that a plaintiff has

fraudulently joined a party to destroy diversity of jurisdiction has a ‘heavy burden of persuasion.’”

Boyer v. Snap-on Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990) (quoting Steel Valley Auth. v. Union Switch

and Signal Div., 809 F.2d 1006, 1010 & 1012 (3d Cir. 1987).

        Joinder is “fraudulent where there is no reasonable basis in fact or colorable ground supporting

the claim against the joined defendant, or no real intention in good faith to prosecute the action against

the defendant or seek a joint judgment.” Abels v. State Farm Fire & Cas. Co., 770 F.2d 26, 32 (3d Cir.

1985) (citation omitted).

        As to the “no reasonable basis” prong, “A district court must resolve all contested issues of

substantive fact in favor of the plaintiff and must resolve any uncertainties as to the current state of

controlling substantive law in favor of the plaintiff.” Boyer, 913 F.2d at 111. “If there is even a

possibility that a state court would find that the complaint states a cause of action against any one of

the resident defendants, the federal court must find that joinder was proper and remand the case to

state court.” Id. (citation omitted). This inquiry is less searching than for whether a claim states a claim

for relief. Batoff v. State Farm Ins. Co., 977 F.2d 848, 852 (3d Cir. 1992). “[A] claim is [not] legitimate in

a jurisdictional analysis” where it is “wholly insubstantial and frivolous.” Id. “A claim which can be

dismissed only after an intricate analysis of state law is not so wholly insubstantial and frivolous that

it may be disregarded for purposes of diversity jurisdiction.” Id. at 853.

        As to the “no real intention” prong, motive is not a relevant consideration. See Abels, 770 F.2d

at 32 (“The fact that the plaintiff[’s] motive for joining a Doe defendant is to defeat diversity is not

considered indicative of fraudulent joinder.”). When considering if the plaintiff has a real intention to



                                                Page 3 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 4 of 10




prosecute a defendant, courts sometimes consider whether the plaintiff’s counsel has a history of suing

a defendant, not propounding discovery, and voluntarily dismissing claims for relief. See, e.g., In re Zoloft

(Sertraline Hydrochloride) Products Liability Litig., 257 F. Supp. 3d 717, 721 (E.D. Pa. June 20, 2017).

    3. Analysis

            a. Plaintiff has a “reasonable basis” to join Cosmogony II, Inc. as a defendant,
               and there are colorable grounds supporting his claim.

        Glencore’s sole argument regarding the first prong is that there is no reasonable basis to join

GEC because it lacks the capacity to be sued. Glencore’s argument fails because GEC’s successor-in-

interest, Cosmogony, is also a Virgin Islands corporation.

        In its Amended Notice, Glencore correctly noted that GEC (a V.I. corporation) was merged

with U&W Supply Inc. (also a V.I. corporation), with the latter as the surviving entity. Doc. 9, at 14.

It also correctly noted that U&W Supply changed its name to Cosmogony II, Inc. (“Cosmogony”). Id.

        Glencore cited to Campbell v. Bluebeard's Castle Inc., 49 V.I. 910, 916 (D.V.I. May 12, 2008) and

In re Alumina Dust Claims, 71 V.I. 443, 459 (Super. Ct. V.I. 2019) for the proposition that Virgin Islands

corporations that have been lawfully merged out of existence—like GEC—do not have the capacity

to be sued. See Doc. 9 at ¶ 15. Once again, Plaintiff agrees. And ultimately, Plaintiff agrees with

Glencore’s conclusion that GEC lacks capacity to be sued under Virgin Islands law.

        But that doesn’t end the inquiry. On April 28, 2021, Plaintiff amended his complaint as a

matter of right. See Doc. 6. In the amended complaint, Plaintiff joined Cosmogony as an additional

defendant. Id. at ¶ 3. As alleged therein, (i) Cosmogony is the successor-in-interest to the liabilities of

GEC, and (ii) Cosmogony is a Virgin Islands company. Id.

        These revised allegations square with Glencore’s recitation of GEC’s corporate successorship,

and they should also resolve Glencore’s jurisdictional critique. As Cosmogony is an existing

corporation under Virgin Islands law, it enjoys the capacity to be sued. See V.I. R. Civ. P. 17(b).

        In the Campbell case cited by Glencore, the district court recognized that predecessors lose the

                                               Page 4 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 5 of 10




capacity to be sued. But it went one step further—recognizing that the successor entity is imbued with

capacity. Campbell, 49 V.I. at 915 (looking to Delaware law for the meaning of Virgin Islands corporate

law on mergers). Each of the cases cited by Campbell expressly state that the successor-by-merger

enjoys the capacity to be sued:

    •   Beam v. Monsanto Co., Inc., 414 F. Supp. 570, 579 (W.D. Ark. 1976) (“By virtue of a merger, the

        merged corporation loses its capacity to sue to the corporation into which it has been

        merged.”) (quoting Basch v. Talley Indus., Inc., 53 F.R.D. 9, 11 (S.D.N.Y.1971));

    •   Sevits v. McKiernan–Terry, 264 F. Supp. 810, 811 (S.D.N.Y.1966) (holding that under Delaware

        law, the emerging corporation after a merger is the only corporation with capacity to

        be sued); and

    •   Allegany Envtl. Action v. Westinghouse Elec. Corp., Civ. No. No. 96–2178, 1998 U.S. Dist. LEXIS

        1883, at *5 (W.D. Pa. Jan. 14, 1998) (“[U]nder Delaware law it is settled that the separate

        corporate existence of a constituent corporation ceases upon merger and the emerging

        corporation is the only corporation with capacity to be sued and process cannot be served

        on the constituent corporation.”).

Campbell, 49 V.I. at 915–16 (cleaned up and emphasis added).

        Further, the Articles of Incorporation of U&W recite that the company’s “duration is

perpetual.” Doc. 1-3 at 6. Cosmogony, as the successor by name change only, is also perpetual.

Plaintiff is entitled to rely on the veracity of the those articles. 13 V.I.C. § 5 (“A copy of the articles of

incorporation or a composite of the articles of incorporation, certified by the Lieutenant Governor

under his hand and seal of office, stating that the articles have been filed, shall be evidence in all courts

and in any administrative proceeding in the United States Virgin Islands.”).

        The recital that U&W’s term is perpetual controls. 13 V.I.C. § 2(a)(6) (“The articles of

incorporation shall set forth . . . the period for which the corporation shall exist, if its life is limited[.]”);


                                                 Page 5 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 6 of 10




13 V.I.C. § 6 (“Upon the filing of the articles of incorporation and the payment of the fee, all as

provided for in this chapter, the persons who have duly executed the articles, and their successors,

shall, from the date of such filing, be a body corporate and politic in fact and in law in the name stated

in the articles of incorporation, and by such corporate name shall have succession for the time stated

in such articles.”). There is no evidence in the record that the articles were subsequently changed. See

13 V.I.C. § 222 (requiring that any amendments be filed with the Office of the Lieutenant Governor).

There is no evidence in the record that Cosmogony dissolved. See 13 V.I.C. § 283 (prescribing the

procedure for dissolution). Nor is there evidence of forfeiture. See 13 V.I.C. § 289 (prescribing the

mechanism for filing certified copies of dissolutions and forfeitures).

        So while the corporate citizenship of GEC should not be considered, the citizenship of

Cosmogony should. Glencore cannot overcome its heavy burden of proving that Cosmogony—as the

successor to GEC—was fraudulently joined on the basis that it too lacks standing to be sued under

Virgin Islands law.

            b. Glencore cannot meet its high burden of showing that Plaintiff has “no real
               intention in good faith to prosecute [his] action against [Cosmogony] or seek
               a joint judgment”.

        Glencore alleges that Plaintiff “never had any intention of taking discovery from, much less

pursuing any claims against, [GEC].” Doc. 9, at ¶ 24. To support that claim, it initially alleged that

Plaintiff’s counsel has a history of naming GEC as a defendant and then dropping it as a defendant

without having served discovery or diligently prosecuting those claims. Doc. 1 at ¶¶ 16-23. It pointed

to the Charles Series and Halliday Series actions as example. See id. at ¶ 17.

        The original Notice of Removal filed by Glencore contained three critical material

misrepresentations of fact:




                                                Page 6 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 7 of 10




 Doc. / ¶           Glencore’s Factual Allegation                     Plaintiff’s Response

 Doc. 1 at “In 2011, Plaintiff’s counsel initiated          Plaintiff’s counsel did not initiate those
 ¶ 17      twenty-two cases against Glencore and            lawsuits; Attorney Thomas Alkon did.
           other defendants, alleging virtually identical   Glenore knows that Plaintiff’s counsel
           claims as in the instant action.”                did not represent the plaintiffs in those
                                                            actions when they were filed. See Doc. 9
                                                            at ¶ 25.

 Doc. 1 at “On April 10, 2015, counsel for plaintiffs       Plaintiff’s counsel did not file the
 ¶ 19      filed a stipulation dismissing General           stipulations for dismissal; Attorney
           Engineering Corp. with prejudice in those        Thomas Alkon did.
           twenty-two cases.                                Glenore knows that Plaintiff’s counsel
                                                            did not represent the plaintiffs in those
                                                            actions when the stipulations were filed.
                                                            See Doc. 9 at ¶ 25.

 Doc. 1 at “The plaintiffs never served any discovery Plaintiff’s counsel could not have sought
 ¶ 20      demands on General Engineering Corp.”           discovery from GEC. During the time
           “It is apparent . . . that plaintiffs never had that GEC was a defendant, Attorney
           any intention of taking discovery from . . . Alkon was the lone attorney for the
           General Engineering Corp.”                      plaintiffs.
                                                            Glenore knows that Plaintiff’s counsel
                                                            did not represent the plaintiffs at any
                                                            point when they maintained claims
                                                            against GEC. See Doc. 9 at ¶ 25.

See Exhibit A, Declaration of Warren Burns, Esq.

        Counsel to Plaintiff brought these misstatements to counsel to Glencore’s attention, noting

that the misstatements were a violation of Rule 11. Id. at ¶ 6. In response, counsel to Glencore agreed

to evaluate the allegations, and later committed to amending them. Id. at ¶ 7.

        When Glencore filed its Amended Notice, it correctly recognized that Attorney Tom Alkon

alone filed the twenty-two actions in 2011. See Doc. 9, at ¶ 18. It was Attorney Alkon alone who signed

the stipulation dismissing GEC with prejudice. See id. at ¶ 21. And it was Attorney Alkon alone who

did not serve discovery on GEC. See id. at ¶ 22. Indeed, counsel herein would not enter appearances

for another four years. See id. at ¶ 25.




                                             Page 7 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 8 of 10




        The Amended Notice is devoid of any evidence whatsoever—much less clear and convincing

evidence—that Attorney Alkon’s decisions should or may be imputed to the Pate Law Firm or Burns

Charest. Nor does Glencore identify a sound legal basis for any such imputation.

        Glencore’s lone argument is that counsel herein “presumably studied the procedural and

strategic history” of the twenty-two cases, including the decisions made by Attorney Alkon. Id. at ¶

25. In addition to being speculative, that argument is completely irrelevant. Studying history is not

evidence of fraudulent intent not to pursue claims against GEC or its successors-in-interest, and there

is no legal theory or jurisprudence suggesting such a standard.

        Even if studying history were relevant, Glencore is incorrect. The first time that Plaintiff’s

counsel learned of Attorney Alkon’s strategy regarding GEC was May 15, 2021—well after this action

was removed. See Exhibit B, Declaration of C. Jacob Gower, Esq, at ¶ 5.

        And even if studying history were legally sufficient, Glencore’s history is wrong. Attorney Alkon

actually engaged in significant discovery efforts with GEC—Glencore just didn’t know about it. See

Exhibit C, Declaration of Thomas Alkon, Esq. Rather than adversarial, the discovery propounded by

Attorney Alkon was informal and cooperative. Attorney Alkon previously represented GEC in

litigation against Martin Marietta, and he was also friends with then-counsel for GEC—the deceased

Attorney Wilfredo Giegel. See id. at ¶ 1.

        Attorney Alkon avers that his focus was narrow. He was exclusively interested in whether

GEC employees had installed or disturbed asbestos-containing insulation. See Id. at ¶ 2. He was not

interested Plaintiff’s major theory—that GEC negligently maintained the processing equipment at the

Alumina Refinery. Id. Attorney Giegel attempted to persuade Attorney Alkon that GEC was not

working with asbestos, but Attorney Alkon was not convinced. See id. at ¶ 3.

        However, Attorney Alkon avers that he finally learned that GEC was no longer a going-

concern, and rather than identify and pursue the successor, he decided to dismiss GEC. See id. at ¶¶



                                             Page 8 of 10
   Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 9 of 10




4-6. Attorney Alkon had previously lost a successorship battle in the mid-1980s, and he was

disinterested in fighting that battle again, potentially in vain. Id. at ¶ 5. He concluded that it was no

longer prudent to continue the claims against GEC. See id.

        In any event, the Amended Notice is devoid of perspective and common sense. Attorney

Alkon is 91-years old. He tried in vain to litigate the Charles Series and Halliday Series cases for a decade

as an elderly man. While he is still a capable attorney, he could not manage those cases alone, and he

is not litigating this action.

        Undersigned counsel robustly prosecutes cases. Our team has the attorneys, the resources, and

the wherewithal to diligently prosecute all claims from start to finish. We do not name defendants that

we do not intend to prosecute. See Exhibit A, Declaration of Warren T. Burns, Esq., at ¶ 11.

                                                   *****

        Plaintiff prays his motion be granted; that the Court rule Glencore has not satisfied its burden

to show that GEC (and now Cosmogony) were fraudulently joined; and that this matter be promptly

remanded to the Superior Court of the U.S. Virgin Islands.




                                               Page 9 of 10
  Case: 1:21-cv-00182-WAL-GWC Document #: 15 Filed: 05/28/21 Page 10 of 10




DATED:          May 28, 2020                    Respectfully submitted,


                                                /s/ C. Jacob Gower, Esq.
                                                Korey A. Nelson, Esq.
                                                C. Jacob Gower, Esq.
                                                BURNS CHAREST LLP
                                                365 Canal Street, Suite 1170
                                                New Orleans, LA 70130
                                                Telephone: (504) 799-2845
                                                Facsimile: (504) 881-1765
                                                knelson@burnscharest.com
                                                jgower@burnscharest.com

                                                Warren T. Burns, Esq.
                                                BURNS CHAREST LLP
                                                900 Jackson Street, Suite 500
                                                Dallas, Texas 75202
                                                Phone: (469) 904-4550
                                                wburns@burnscharest.com

                                                J. Russell B. Pate, Esq.
                                                THE PATE LAW FIRM
                                                P.O. Box 890, St. Thomas, USVI 00804
                                                Telephone: (340) 777-7283
                                                Cellular: (340) 690-7283
                                                Facsimile: (888) 889-1132
                                                pate@sunlawvi.com
                                                SunLawVI@gmail.com

                                                Counsel to Plaintiffs


                                  CERTIFICATE OF SERVICE

        I hereby certify that on this 28th day of May, 2021, a copy of the foregoing was served via email
on all counsel of record via CM/ECF.


                                                /s/ C. Jacob Gower, Esq.
                                                C. Jacob Gower, Esq.




                                             Page 10 of 10
